M   Case 4:18-cr-10031-JLK Document 22 Entered on FLSD Docket 01/23/2019 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTH ERN DISTRICT OF FLO RIDA

                                     CaseNo.18-CR -10031-lflN G

        UNITED STATES O F AM EIU CA



        JO SE G REGORIO SALA ZAR ,

                       Defendant.
                                                  /

                                           FA CTU AT.PRO FFER
                                              -




               The United Statesand the defendant,Jose Cxregorio SALAZAR , stipulate thatifthis casc

        were to proceed to trial,theUnited Statesw ould provethefollow ing facts, am ong others,beyond

        areasonabledoubt:

               On oraboutSeptem ber28,2018,a Dutch aircraf on routinepatrolobserved a suspicious

        boatforty nauticalmiles north ofAruba. The boatw as dark blue,fully-covered with a tarp, and

        had a 1ow profile.Ithad three outboard engines, fourpersonsonboard,and wastraveling north at

        ahigh rateofspeed,A (J,S.CoastGuard (d1lJSCG'')team wasembarked on aDutc,
                                                                                h warship in
        thearea.A USCG law enforcementofficertook tlighton board ahelicopterand located thevessel.

        The officer suspected the vesselof sm uggling based upon its iocation far from shore, the low-

        profile design ofthe vessel,dark blue cam outlaging paint, and speed of over 30 lcnots.As the

        vessel had no visible indicia of nationality,the USCG decided to conduct a isltight of V isit''

        ('çROV'')boardingto determinethevessel'snationality.
               The helicopterm oved close to the vesseland hailed itvia radio w ith orders to stop in

        English and in Spanish.The helicoptercrew also held a sign thatread, C'STOP'',and displayed a

        USCG flag.SA LAZA R wasobsel-ved operating thevessel. The vesselincreased speed and began
    Case
     *   4:18-cr-10031-JLK Document 22 Entered on FLSD Docket 01/23/2019 Page 2 of 2

#




        making evasive turns,During thistim e,the helicoptcrcontinued to hailthe vesselon the radio,

        ordering itto stop.Thehelicopterfiredw arning shotsin frontofthevessel.Thevesseldid notstop

        and continued evasive turns.Thehelicopterthen em ployed disablingfire,shooting attheotltboard

        engines in an effortto stop the boat.Oneofthe enginescaughtfire from the shotsand the vcssel

        stopped.Thefirespreadrapidlyandthefourpersonsonboardthevesseljumpedintothewater.
               The vesseleventually sank afterbeing consum ed'by fire.Upon being rescued,SA LAZAR

        m ade averbalclaim ofVenezuelan nationality forthevessel.The Governm entofVenezuelacould

        neither confirm nor deny the registry of the vessel.The vesselw as therefbre a vesselwithout

        nationalitypursuanttoTitle46,United StatesCode,Section70502(d)(1)(C)andsubjecttothe
        jurisdiction oftheUnited StatespursuanttoTitle46,United StatesCode,Section 70502(c)(1)(a).
               SALAZAR was subsequently firstbroughtto the United States atKey W cst,Florida on

        October15,2018.ln an audio-recorded Post-M iranda statem entSALAZAR adm itted he saw the

        helicopter,butdid notwantto stop.He wasshow n a picture ofhim selfoperating the vesseland

        admitted he wastheperson depicted driving it.

                                           AR       tF JARDO ORjHAN
                                                .        ''    S K URNEY
                                                                    ,.'


        Date: ( /7 uosp             B y:                       z'
                                            H1I,P A O         .S
                                           SP                       NT UNITED STATES ATTORN EY

        Date:I/a/)y    #'
                                    By:
                                           STEW A T AB
                                           ATTORN EY FOR DEFE              NT

        Date: !/ 4e/w lq            By:
                                           JO SE GREGOIUO SALA ZAR
                                           DEFENDANT
